Holmes, J.,
dissenting. I must respectfully dissent from the majority’s opinion which, in my view, completely misconstrues the plain language of R.C. 4123.57(B), as amended effective October 1, 1963. The statute is not expressly made retrospective. Even if this threshold were met, R.C. 4123.57(B) does not contravene the ban upon retrospective legislation set forth in Section 28, Article II of the Ohio Constitution, as it does not take away or impair any vested substantive rights acquired prior to October 1, 1963.
The issue presented in this case is of a species with which the majority of this court, as well as this writer, is well familiar: whether an enactment of the General Assembly is to be retroactively applied, and if so, whether such application violates the proscription in Section 28, Article II of the Ohio Constitution. In Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St. 3d 100, 522 N.E. 2d 489, paragraphs one and three of the syllabus, this court unanimously utilized a clear and concise method for analyzing such cases. See id. at 119-120, 522 N.E. 2d at 507 (H. Brown, J., concurring in part). Stripped from the analytical moorings of Van Fossen, the majority’s reasoning drifts to the untenable and unnecessary conclusion that aggregation of permanent partial compensation awards for injuries sustained prior to October 1, 1963, with awards for injuries sustained after that date, violates the Ohio Constitution.
“The issue of whether a statute may constitutionally be applied retrospectively does not arise unless there has been a prior determination that the General Assembly specified that the statute so apply. Upon its face, R.C. 1.48 establishes a threshold analysis which must be utilized prior to inquiry under Section 28, Article II of the Ohio Constitution.” Van Fossen, supra, paragraph one of the syllabus. R.C. 1.48 provides that “[a] statute is presumed to be prospective in its operation unless expressly made retrospective.” The majority fails to apply this threshold analysis. Instead, the majority takes a clear and unam*153biguous statute and reaches a rather ambiguous conclusion, i.e., that the expressed intention of the legislature in amending R.C. 4123.57(B) was “to have all permanent partial compensation percentage awards after 196S aggregated in calculating the statutory-one hundred percent ceiling mandated by this section.” (Emphasis added.) This statute is clearly prospective only in nature, as it affects only the calculation of awards for injuries occurring after October 1, 1963.
The majority skips over R.C. 1.48 and the expressed intention of the General Assembly and concludes, notwithstanding the prospective operation of the 1963 amendment to R.C. 4123.57(B) (to injuries occurring after its effective date), that because the effect of this prospective application may, in some instances, involve consideration of pre-October 1963 permanent partial compensation awards the statute retroactively impairs a “remedy” for such pre-amendment injuries. This untenable leap in logic escapes me.
When faced with the application of a clear and unambiguous statute, this court has long declared that “[a] statute is not retroactive merely because it draws on antecedent facts for a criterion in its operation.” United Engineering & Foundry Co. v. Bowers (1960), 171 Ohio St. 279, 282, 13 O.O. 2d 240, 241, 169 N.E. 2d 697, 699; Cleveland Gear Co. v. Limbach (1988), 35 Ohio St. 3d 229, 233, 520 N.E. 2d 188, 193; EPI of Cleveland, Inc. v. Limbach (1989), 42 Ohio St. 3d 103, 106, 537 N.E. 2d 651, 654. Cf. Lakengren v. Kosydar (1975), 44 Ohio St. 2d 199, 203, 73 O.O. 2d 502, 504, 339 N.E. 2d 814, 817. Amended R.C. 4123.57(B) does not affect pre-October 1963 awards in any manner.7 Rather, that statute merely draws upon the fact of any such pre-amendment awards in determining the amount of awards for post-amendment injuries. R.C. 4123.57(B) is not retroactive legislation.
Moreover, this statute is not retrospective in its operation for the simple reason that aggregation of prior claims to calculate present “damages” has no effect whatsoever upon the validity or amount of such prior claims. It is well settled that “the maximum amount of compensation to which claimant is entitled [under R.C. 4123.57(B)] is a substantive right and is governed by the statutory law in effect on the date of injury.” (Emphasis added.) State, ex rel. Frank, v. Keller (1965), 3 Ohio App. 2d 428, 430, 32 O.O. 2d 549, 550, 210 N.E. 2d 724, 726; State, ex rel. Vaughn, v. Indus. Comm. (1982), 69 Ohio St. 2d 115, 23 O.O. 3d 161, 430 N.E. 2d 1332; State, ex rel. Samkas, v. Indus. Comm. (1982), 70 Ohio St. 2d 279, 281, 24 O.O. 3d 364, 365, 437 N.E. 2d 288, 289; State, ex rel. Kirk, v. Owens-Illinois, Inc. (1986), 25 Ohio St. 3d 360, 361, 25 OBR 411, 411-412, 496 N.E. 2d 893, 895.
The only “substantive right” conceivably involved in this context is the right to compensation for work-related injuries. This right exists by virtue of Section 35, Article II of the Ohio Con*154stitution, and the right is defined and limited within such constitutional grant lay the General Assembly. Thus, prior to the 1963 amendment at issue here, an injured claimant was entitled to compensation (up to one hundred percent) for each separate, qualifying injury, without limitation. After the amendment, an injured claimant was still entitled to compensation (up to one hundred percent) for each separate, qualifying injury — subject to the aggregate percentage of any and all prior awards.
The fact that awards under R.C. 4123.57(B) are in the nature of general damages, State, ex rel. Latino, v. Indus. Comm. (1968), 13 Ohio St. 2d 103, 42 O.O. 2d 324, 234 N.E. 2d 912; State, ex rel. Johnson, v. Indus. Comm. (1988), 40 Ohio St. 3d 384, 533 N.E. 2d 775, does not create any additional substantive rights beyond those in existence at the time of the injury. Unlike typical tort-related damages claims, the “damages” awarded under R.C. 4123.57(B) may be defined and limited by the General Assembly in carrying out the mandates of Section 35, Article II of the Ohio Constitution. The Industrial Commission, in its brief in response to amici curiae, draws the court’s attention to Rose v. Mayfield (1984), 20 Ohio App. 3d 300, 302, 20 OBR 392, 394-395, 486 N.E. 2d 197, 200, wherein the court observed:
“It must be kept in mind that the workers’ compensation system is a product of a compromise between employers and employees. The court in Allen v. Eastman Kodak Co. (1976), 50 Ohio App. 2d 216, 225 [4 O.O. 3d 179], recognized:
“ ‘The workers’ compensation laws of Ohio may well not be perfection in their attempt to compensate employees for their injuries, but they do provide a reasonably equitable balance between the rights, duties, and privileges of both the employee and the employer.’ ”
The Rose court, in a decision this court declined to review, soundly rejected the “equal opportunity to recover” argument espoused by the majority here, holding that the one hundred percent cap provided in amended R.C. 4123.57(B) does not violate the Equal Protection Clause of the United States Constitution or Section 26, Article II of the Ohio Constitution. Id. at 303, 20 OBR at 396, 486 N.E. 2d at 202.
Amended R.C. 4123.57(B) is not expressly made retrospective, and thus its constitutionality is not in issue. Because a claimant’s award under this statute is governed solely by the law in effect on the date of the claimant’s injury, the determination of awards for post-October 1963 injuries has no effect upon prior awards. Therefore, I dissent.

 The amended statute does not, for example, call for the reduction of preamendment awards to an aggregate of one hundred percent. Nor does the amended statute preclude additional awards for the progression of a pre-amendment injury from eighty percent to ninety percent, for example, as any additional awards for such prior claims are governed by the law in effect at the time of the injury. See State, ex rel. Vaughn, v. Indus. Comm. (1982), 69 Ohio St. 2d 115, 23 O.O. 3d 161, 430 N.E. 2d 1332.